Exhibit 10.1

 

AGREEMENT ON BOARD REPRESENTATION

 

This agreement (“Agreement”) is entered into as of the 16th day of February 2006
between Enpath Medical Inc., a Minnesota corporation formerly known as
Medamicus, Inc. (“Enpath”), and BIOMEC Inc., an Ohio corporation (“Biomec”).

 

RECITALS:

 

1.                                       Enpath and Biomec entered into that
certain Asset Purchase Agreement, dated as of July 21, 2003 which closed on
October 23, 2003 (the “Asset Purchase Agreement”), under which Enpath purchased
assets of Biomec and agreed to circumstances under which Biomec’s Chair would
serve on the Enpath Board of Directors.

 

2.                                       Biomec and Enpath entered into an
Amendment to Asset Purchase Agreement dated as of March 14, 2005 (the “2005
Amendment”) and a Letter Agreement dated as of March 15, 2005 (the “2005 Letter
Agreement”) (collectively “2005 Agreements”).

 

3.                                       Under the terms of the 2005 Amendment,
Enpath agreed that it would continue to nominate and solicit proxies for the
re-election of the Chairman of Biomec to the Enpath Board until such time as
Biomec and its affiliates held less than 5% in the aggregate of Enpath stock.

 

4.                                       Under the 2005 Letter Agreement, Enpath
and Biomec agreed that the person to be nominated as a director of Enpath would
be the Chair of Biomec “or such other person as Enpath and Biomec may mutually
agree.”  In addition, under the terms of the 2005 Letter Agreement, Biomec was
required to provide to Enpath, on or prior to February 1 of each year beginning
in 2006, a list of Biomec affiliates and their ownership of Enpath common stock
so that Enpath could confirm the 5% threshold was met.

 

5.                                       Trevor O. Jones, the Chair of BIOMEC,
has discussed with Enpath the possibility of Biomec designating a person other
than the Chair of Biomec to serve on the Enpath board, as contemplated by the
2005 Letter Agreement.

 

--------------------------------------------------------------------------------


 

The parties hereby agree as follows:

 

1.                                       Biomec hereby represents to Enpath that
as of December 1, 2005, affiliates of Biomec owned a total of 346,078 shares of
Enpath, which was equal to 5.7% of the total outstanding Enpath shares.

 

2.                                       Enpath and Biomec hereby agree that
Richard T. Schwarz is the designee of Biomec. Enpath agrees to elect Mr. Schwarz
to the Enpath Board on February 16, 2006 and hereby agrees to nominate
Mr. Schwarz for election as a director at the 2006 Enpath Annual Meeting of
Shareholders.

 

3.                                       Concurrently with the election of
Mr. Schwarz to the board, Mr. Trevor O. Jones will resign as Vice Chair and a
director of Enpath.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

ENPATH MEDICAL, INC.

 

 

 

By:

/s/James D Hartman

 

 

Name:

James D. Hartman

 

 

Title:

Chair

 

 

 

 

 

 

BIOMEC INC.

 

 

 

By:

/s/Trevor O. Jones

 

 

Name:

 Trevor O. Jones

 

 

Title:

Chair

 

 

I hereby resign as a member of the Enpath Board, to be effective as of
February 16, 2006 with the election of Richard Schwarz to the Enpath Board of
Directors.

 

 

/s/Trevor O. Jones

 

 

Trevor O. Jones

 

 

--------------------------------------------------------------------------------

 